DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
	Claim 1 recites, “An apparatus comprising: one or more processors…”. Therefore, claim is identifying an apparatus with just one component and processor in it’s plain meaning can be just a software (see, The authoritative Dictionary of IEEE standards Terms, Seventh Edition, page 872, which define processor as “a computer program that includes the compiling, assembling, translating, and related functions for a specific programming language, for example, Cobol processor, Fortran Processor”). Therefore, the claimed unit must include the hardware necessary to realize any of the functionality of the claimed modules and produce a useful, concrete and tangible result. In absence of any positive recitation of such hardware as part of the claimed unit/apparatus, the claim is considered non-statutory.	
	Claims 2-8 depend on claim 1 and they also do not incorporate any hardware into the claimed apparatus. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (US 2019/0121953 A1), hereinafter, “Chari” in view of Liang (CN108763920 (A), Note: machine translation is being provided along the office action), hereinafter, “Liang” and further in view of Knabl (Knabl, Georg. Thesis “Machine Learning-driven Password Lists”. DOI:10.13140/RG.2.2.33677.38883. May 2018).
Regarding Claims 1, 9 and 15, Chari discloses an apparatus, corresponding method and non-transitory computer-readable storage medium storing computer-readable program code, wherein the comprises: 
one or more processors (See, Fig. 2, Numeral 210) operable to execute stored instructions that, when executed, cause the one or more processors to: 

train a neural network based at least in part on: (i) a plurality of typical or predictable password transformations (See, Fig. 6, Numeral 660 and Paragraphs 0013 and 0014), 
receive a password created by the user (See, Fig. 6, Numeral 620); 
determine whether the password matches at least one possible password string of the plurality of possible password strings based on a threshold match (See, Fig. 6, Numeral 680 and paragraph 0049 and Claim 3); and 
provide a warning that the password is unsafe or insecure in response to the password matching the at least one possible password string (See, Fig. 6, Numeral 688 and Claim 3).
Chari does not explicitly disclose training the artificial neural network using a plurality of blacklisted passwords.
Liang discloses training an artificial neural network using a plurality of blacklisted passwords (See, Paragraphs 0005, 0014 and 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train, the artificial neural network of Chari, using a plurality of blacklisted passwords as taught by Liang so that the system is not only trained using user’s specific information but also blacklisted passwords which protect against common weak passwords and resist conventional guessing attacks (See, Liang, Paragraph 0027).
Chari does not explicitly disclose determine one or more patterns associated with combinations of at least: first personal information and second personal information different from the first personal information typical or predictable in weak passwords and train a neural network based on the one or more patterns of the combinations of at least the first and second personal information.
Knabl discloses determine one or more patterns associated with combinations of at least: first personal information and second personal information different from the first personal information typical or predictable in weak passwords (See, Page 7, 3rd paragraph, “combination of personal information” and Page 58, “First Name plus Year of Birth (four digits)” and “First Name plus Year of Birth (two digits)”and train a neural network based on the one or more patterns of the combinations of at least the first and second personal information (See, Page 59, Section 7.3.3, “Building the model” and Pages 61-62, Section 7.3.4, “Training the Model”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train, the artificial neural network of Chari, using a plurality of blacklisted passwords as taught by Liang so that the system is not only trained using user’s specific information but also blacklisted passwords which protect against common weak passwords and resist conventional guessing attacks (See, Liang, Page 5, Paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train, the artificial neural network of Chari, based on the one or more patterns of the combinations of at least the first and second personal information as taught by Knabl because having the ability to generate a targeted password list using personal information will provide a powerful way to secure systems and warn users if their chosen password is present on such a list which, in return, allows them to improve their credentials (See, Page 46, 2nd Paragraph).
Regarding Claims 2, 10 and 16, the rejection of claims 1, 9 and 15 is incorporated and the combination of Chari, Liang and Knabl further discloses wherein the one or more processors is further caused to: receive user-specific information associated with the user (See, Chari, Fig. 6, Numerals 610, 640 and Paragraph 0047);; provide the received user-specific information to the neural network (See, Chari, Fig. 6, Numeral 650 and 330), and wherein the neural network is trained using the provided user-specific information (See, Chari, Fig. 6, Numeral 660 and Paragraphs 0013 and 0014).
Regarding Claims 3, 11 and 17, the rejection of claims 1, 9 and 15 is incorporated and the combination of Chari, Liang and Knabl as applied in the rejection of claims 1, 9 and 15 does not explicitly discloses wherein the one or more processors is further caused to: compare the received password to a second plurality of blacklisted passwords by performing a second threshold match between the password and the second plurality of blacklisted passwords; and determine whether the received password matches at least one blacklisted password from the second plurality of blacklisted passwords based on the second threshold match.
However, Liang in the same reference discuss using multiple blacklist password set. Liang discloses compare the received password to a second plurality of blacklisted passwords by performing a second threshold match between the password and the second plurality of blacklisted passwords; and determine whether the received password matches at least one blacklisted password from the second plurality of blacklisted passwords based on the second threshold match (See, Paragraphs 0014, 0026 and 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train, the artificial neural network of Chari, using a plurality of blacklisted passwords as taught by Liang so that the system is not only trained using user’s specific information but also blacklisted passwords which protect against common weak passwords and resist conventional guessing attacks (See, Liang, Paragraph 0027).
Regarding Claim 4, the rejection of claim 2 is incorporated and the combination of Chari, Liang and Knabl further discloses wherein the plurality of possible password strings output by the neural network includes at least (i) one or more typical or predictable transformations of the user-specific information and (ii) one or more typical or predictable combinations of the user-specific information (See, Chari, Fig. 6, Numerals 660 and 670 as combined with Knabl, Page 59, Section 7.3.3, “Building the model” and Pages 61-62, Section 7.3.4, “Training the Model”, Note: As the feature of training neural network using one or more typical or predictable combinations of the user-specific information has been combined in the rejection of claim 1 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 1).
Regarding Claims 5, 12, and 18, the rejection of claims 2, 10 and 16 is incorporated and the combination of Chari, Liang and Knabl further discloses wherein the user-specific information is provided by the user and includes one or more of the following: (i) a legal first name, (ii) a legal middle name, (iii) a legal last name, (iv) a nickname, (v) a date of birth, (vi) a social security number, (vii) a home address, (viii) a work address, (ix) a telephone number, (x) spousal information, and/or (xi) a maiden name (See, Chari, Paragraph 0040).
Regarding Claims 6, 13 and 19, the rejection of claims 1, 9 and 15 is incorporated and the combination of Chari, Liang and Knabl further discloses wherein the one or more processors is further caused to: 
perform an Internet search on the user and provide one or more results of the Internet search to the neural network (See, Chari, Paragraph 0013 and 0040), wherein the one or more results of the Internet search includes information associated with user from a social media account, a professional networking profile, a professional profile webpage, a blog, an online dating profile, a public article, and/or an image (See, Chari, Paragraph 0040), and wherein the one or more results of the Internet search includes one or more of the following: (i) a pet name, (ii) a hobby, (iii) information related to a profession, (iv) a high school, (v) a college or university, (vi) a graduate school, and/or (vii) a favorite vacation destination (See, Chari, Paragraph 0040).
Regarding Claims 7, 14 and 20, the rejection of claims 1, 9 and 15 is incorporated and the combination of Chari, Liang and Knabl further discloses wherein the plurality of typical or predictable password transformations include one or more of the following: (i) transformation of at least one character in a character string with a special character, (ii) combination of two or more character strings, (iii) formatting the at least one character in the character string differently, and/or (iv) arranging the two or more character strings in a sequence (See, Chari, Paragraphs 0040 and 0044).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chari in view of Liang and Knabl and further in view of Birdwell et al. (US 2015/0106306 A1), hereinafter, “Birdwell”.
Regarding Claim 8, the rejection of claim 1 is incorporated and the combination of Chari, Liang and Knabl does not explicitly disclose wherein the artificial neural network is a feedforward neural network, a radial bias function neural network, a Kohonen self-organizing neural network, a recurrent neural network (RNN), a convolutional neural network, or a modular neural network.
Birdwell discloses various types of artificial neural networks wherein the artificial neural network is a feedforward neural network, a radial bias function neural network, a Kohonen self-organizing neural network, a recurrent neural network (RNN), a convolutional neural network, or a modular neural network (See, Paragraph 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select, in the system of Chari, artificial neural networks wherein the artificial neural network is a feedforward neural network, a radial bias function neural network, a Kohonen self-organizing neural network, a recurrent neural network (RNN), a convolutional neural network, or a modular neural network as taught by Birdwell because all various artificial neural network are well known in the art and it would have been obvious to try for the person of ordinary skill in the art to try various known artificial neural networks in the system of Chari in order to yield predictable result which in this case is using various artificial neural networks known in the art to detect password variations that could be considered weak because of their association with user’s PII and blacklists. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,909,235 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 are anticipated by claims 1-18 of U.S. Patent No. 10,909,235 B1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435